Appellant was convicted in the District Court of Fannin County of the offense of burglary, and his punishment fixed at twelve years in the penitentiary.
The record is before us without any statement of facts or bills of exception. The numerous matters raised by the motion for new trial are of such character as that they can not be considered in the absence of a statement of facts and of bills of exception showing that the matters complained of were properly objected to at the time they transpired. It is of no avail to complain in the motion for new trial of reception of evidence, or of the argument of counsel or ruling of the court upon any given matter, when the objection was not properly made at the time and preserved by a proper bill of exceptions. The indictment being in conformity with the law, and the charge of the court correctly presenting the law of said offense, the record is before us without error, and an affirmance is ordered.
Affirmed.